                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

IVAN ALEXANDROVICH VETCHER,                      )
A#079570472,                                     )
              Petitioner,                        )
vs.                                              )   No. 3:18-CV-1724-K (BH)
                                                 )
JEFFERSON SESSIONS, III,                         )
U.S. Attorney General, et al.,                   )
                   Respondents.                  )   Referred to U.S. Magistrate Judge

             RECOMMENDATION REGARDING REQUEST TO PROCEED
                     IN FORMA PAUPERIS ON APPEAL

       By Amended Miscellaneous Order No. 6 (adopted by Special Order No. 2-59 on May 5,
2005), before the Court is the movant’s Motion to Proceed In Forma Paupers on appeal, received
on October 2, 2018, in the Fifth Circuit and forwarded to this court (docs. 35, 36).

       (X)    The request for leave to proceed in forma pauperis on appeal should be DENIED
              because the Court should certify pursuant to Fed. R. App. P. 24(a)(3) and 28 U.S.C.
              § 1915(a)(3) that the appeal is not taken in good faith and that the appeal presents no
              legal points of arguable merit and is therefore frivolous.

              If the Court denies the request to proceed in forma pauperis on appeal, the
              movant may challenge the denial by filing a separate motion to proceed in forma
              pauperis on appeal with the Clerk of Court, U.S. Court of Appeals for the Fifth
              Circuit, within thirty days after service of the notice required by Fed. R. App.
              P. 24(a)(4). See Fed. R. App. P. 24(a)(5).

       SIGNED this 15th day of October, 2018.



                                                      ___________________________________
                                                      IRMA CARRILLO RAMIREZ
                                                      UNITED STATES MAGISTRATE JUDGE
